Name: 2012/535/EU: Commission Implementing Decision of 26Ã September 2012 on emergency measures to prevent the spread within the Union of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) (notified under document C(2012) 6543)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  forestry;  wood industry;  environmental policy;  agricultural activity;  natural and applied sciences;  Europe
 Date Published: 2012-10-02

 2.10.2012 EN Official Journal of the European Union L 266/42 COMMISSION IMPLEMENTING DECISION of 26 September 2012 on emergency measures to prevent the spread within the Union of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) (notified under document C(2012) 6543) (2012/535/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) fourth sentence thereof, Whereas: (1) Commission Decision 2006/133/EC (2) requires Member States temporarily to take additional measures against the dissemination of pine wood nematode (PWN) as regards areas in Portugal, other than those in which it is known not to occur. PWN outbreaks in Spain and repeated interceptions by other Member States of PWN-infested pine wood, wood packaging material and bark from Portugal show that the risk has increased that PWN might spread out of areas in Portugal, in which PWN is known to occur. The economic, social and environmental impact of PWN spread across the Union would be unacceptably large. It is therefore appropriate to extend the scope of the measures concerning PWN to all Member States. (2) With a view to prevent PWN introduction and spread, Member States should carry out annual surveys for the presence of PWN in areas where it is not known to occur and adopt contingency plans to be prepared for findings of the presence of PWN. (3) In case PWN is found to be present in an area where it was not known to occur, Member States should demarcate the areas where eradication measures are to be applied. Those measures should include precautionary felling of susceptible plants in the infested zone and in a zone with a radius of 500 m around the plants infested with PWN, together with intensified surveillance for the presence of PWN throughout the demarcated area. (4) Where a Member State concludes that the felling of susceptible plants up to 500 m from the plants infested with PWN would be disproportionate, for example when the affected zone includes areas protected in accordance with Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (3) and Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (4), alternative risk management options should be available involving a reduced amount of felling of susceptible plants. In that case, alternative safeguards should be provided to ensure an equivalent level of mitigation of the risk of spread of PWN. (5) The main objective of measures concerning PWN should be eradication, with containment being allowed only in areas where eradication is not a feasible goal. In order to ensure that eradication is achieved where possible, Member States should implement eradication measures for as a minimum of four years. However, where eradication is impossible, Member States should, in certain cases, be allowed to apply containment measures even before the expiry of the four-year period. (6) Member States should communicate the eradication and containment measures that they have taken or have decided to take to the Commission and the other Member States. (7) The operators concerned and the public should be informed about eradication and containment measures taken. (8) Movements of susceptible plants and susceptible wood and bark within demarcated areas and out of those areas should be subject to certain restrictions. Member States should carry out checks on whether those prohibitions and restrictions are complied with and, where relevant, impose corrective measures. (9) Where the restrictions concerning movement of susceptible wood and bark include requirements for treatment of such wood and bark, Member States should authorise and supervise facilities which are adequately equipped to carry out such treatment and to issue plant passports or to mark treated susceptible wood or bark. Rules should be set out for the authorisation and supervision of such facilities. Rules should also be set out for the authorisation and supervision of wood packaging material producers that apply such marking. (10) Member States and operators should have access to information concerning those authorised facilities. The Commission should therefore set up and maintain a list of authorised treatment facilities and authorised wood packaging material producers. (11) Decision 2006/133/EC should therefore be repealed. (12) This Decision should be reviewed after three years to take account of the technical and scientific developments. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the following definitions shall apply: (a) susceptible plants means plants (other than fruit and seeds) of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr.; (b) susceptible wood means wood of conifers (Coniferales), with the exception of sawn wood and logs of Taxus L. and Thuja L.; (c) susceptible bark means bark of conifers (Coniferales); (d) place of production means any premises operated as a single production unit. This may include production sites which are separately managed for phytosanitary purposes; (e) vector means beetles belonging to the genus Monochamus Megerle in Dejean, 1821; (f) flight season of the vector means the period from 1 April to 31 October, except where there is technical-scientific justification for a different duration of the flight season of the vector, taking into account a safety margin of four additional weeks at the beginning and at the end of the expected flight season; (g) wood packaging material means wood or wood products used in supporting, protecting or carrying a commodity, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars and dunnage, whether or not actually in use in the transport of objects. Processed wood produced by glue, heat or pressure or a combination thereof and packaging material entirely composed of wood of 6 mm of thickness or less are excluded. Article 2 Surveys in areas in which PWN is not known to occur 1. Member States shall annually conduct surveys for Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode), hereinafter PWN, on susceptible plants, susceptible wood and bark and on the vector, and determine whether there is any evidence of the presence of PWN in their territory in areas in which PWN was previously not known to occur. Those surveys shall consist of the collection and laboratory testing of samples of susceptible plants, susceptible wood and bark and vectors. The number of samples shall be determined in accordance with sound scientific and technical principles. 2. Member States shall communicate to the Commission a description of the surveys referred to in paragraph 1 setting out the number of survey sites, the areas to be surveyed and the number of samples to be subjected to laboratory testing each year. That description shall indicate the scientific and technical principles on which those surveys are based. That description shall be communicated to the Commission by 1 March of the year in which the surveys are to be conducted. 3. Each Member State shall communicate the results of the surveys referred to in paragraph 1 to the Commission and to the other Member States by 1 March of the year following the year in which the surveys were conducted. Article 3 Laboratory testing Laboratory testing for the presence of PWN in susceptible plants, susceptible wood and bark and vectors shall be carried out according to the diagnostic protocol for Bursaphelenchus xylophilus provided in EPPO Standard PM7/4(2) (5). The methods in that standard may be supplemented or replaced with scientifically validated molecular diagnostic methods shown to have at least a sensitivity and reliability equal to those in the EPPO standard. Article 4 Contingency plans 1. By 31 December 2013 each Member State shall establish a plan setting out the actions to be taken in its territory in accordance with Articles 5 to 16, in case of a confirmed presence or a suspicion of the presence of PWN, hereinafter the contingency plan. 2. The contingency plan shall set out the following: (a) the roles and responsibilities of the bodies involved and the single authority in those actions; (b) rules on the communication of those actions between the bodies involved, the Single Authority, the concerned private sector and the public; (c) rules on laboratory testing; and (d) rules on training of personnel of the bodies involved in those actions. 3. Member States shall provide for the evaluation and review of their contingency plans. 4. Member States shall communicate their contingency plans to the Commission at its request. Article 5 Demarcated areas 1. Where the results of an annual survey, as provided for in Article 2(1), show the presence of PWN in a susceptible plant in a part of the territory of a Member State in which it was previously not known to occur, or where there is evidence of such a presence by other means, that Member State shall without delay demarcate an area in accordance with paragraph 2, hereinafter the demarcated area. Where the presence of PWN is found in the vector or in a consignment of susceptible wood, susceptible bark or in wood packaging material, the Member State concerned shall conduct an investigation in the proximity of where the vector was caught or where the susceptible wood, the susceptible bark or the wood packaging material were at the time of the finding. Where the results of that investigation show the presence of PWN in a susceptible plant, subparagraph 1 shall also apply. 2. The demarcated area shall consist of a zone in which PWN was found to be present, hereinafter the infested zone, and of a zone surrounding the infested zone, hereinafter the buffer zone. The buffer zone shall be of a width of at least 20 km. Where eradication measures in accordance with Article 6 are applied, the Member State concerned may decide to reduce the width of the buffer zone to no less than 6 km provided that that reduction does not jeopardise eradication. 3. Where PWN is found to be present in a buffer zone, a new demarcated area shall, without delay, be established in accordance with paragraph 1 to take into account that finding. The existing demarcated area may, instead, be amended to take into account that finding where that area is subject to eradication measures in accordance with Article 6. Any evidence of presence of PWN in a buffer zone shall be notified immediately to the Commission and the other Member States. 4. Where PWN is found to be present in the territory of a Member State and the demarcated area would extend into the territory of one or more other Member States, the other Member State or Member States shall, in accordance with paragraph 1, establish a demarcated area or demarcated areas which complete the buffer zone by a buffer zone or buffer zones whose width correspond to the width of the buffer zone in the Member State of the finding. 5. Member States shall communicate the demarcated areas in their territory to the Commission and the other Member States within one month from the date on which PWN was found to be present in the area concerned. That communication shall include a description of the demarcated areas, their location and the names of the administrative entities concerned by the demarcation, accompanied by a map indicating the location of each demarcated area, infested zone and buffer zone. Member States shall communicate amendments to the demarcated areas in their territory to the Commission and the other Member States within one month of that amendment. 6. Where the annual surveys of the susceptible plants and the vector, as set out in point 6 of Annex I, show that no PWN has been found to be present in the demarcated area concerned for the preceding four years, the Member State concerned may decide that that area is no longer demarcated. A Member State in the situation referred to in point 5 of Annex I may decide that the area is no longer demarcated in case the absence of PWN is confirmed by the sampling and testing referred to in point 7 of that Annex. It shall inform the Commission and the other Member States about that decision within one month. 7. The Commission shall establish a list of the demarcated areas and communicate that list to the Member States. That list shall be updated according to the communications received by the Commission pursuant to paragraphs 5 and 6. Article 6 Eradication 1. Member States shall take measures, as set out in Annex I, to eradicate PWN present in demarcated areas in their territory. PWN shall be considered as eradicated where the annual surveys of the susceptible plants and the vector, as set out in point 6 of Annex I, show that in the demarcated area concerned no PWN has been found for the preceding four years, or in case the absence of PWN is confirmed by the sampling and testing referred to in the third subparagraph of point 7 of Annex I. 2. Member States shall ensure that the measures referred to in paragraph 1 are carried out by technically qualified personnel of the responsible official bodies or by any other technically qualified persons acting under the supervision of the responsible official bodies. Article 7 Containment 1. Where the annual surveys of the susceptible plants and the vector, as set out in point 6 of Annex I, show the presence of PWN in a demarcated area during a period of at least four consecutive years and the experience gathered shows that, in the situation concerned, it is impossible to eradicate PWN, the Member State concerned may instead decide to contain PWN within that area. The Member State concerned may, however, before the end of that period, decide to contain PWN, instead of eradicating it, in cases where the diameter of the infested zone exceeds 20 km, there is evidence of the presence of PWN throughout the infested zone and the experience gathered shows that, in the situation concerned, it is impossible to eradicate PWN in that area. Containment measures shall be taken, as set out in Annex II. 2. Where a Member State decides in accordance with paragraph 1 to apply containment measures instead of eradication measures, it shall inform the Commission of that decision setting out its reasons. Where the second subparagraph of paragraph 1 applies, the Commission shall carry out investigations in that Member State to verify whether the conditions provided for in that subparagraph are fulfilled. 3. Demarcated areas subject to containment measures in accordance with paragraph 1 shall be marked as such in the list referred to in Article 5(7). Member States may only apply containment measures in demarcated areas that have been marked in that list as subject to containment of PWN. 4. Member States shall ensure that the measures referred to in paragraph 1 are carried out by technically qualified personnel of the responsible official bodies or by any other technically qualified persons acting under the supervision of the responsible official bodies. Article 8 Information of the operators and the public Where eradication measures in accordance with Article 6 or containment measures in accordance with Article 7 are applied, the Member States concerned shall provide for measures for the information of the operators concerned and of the public. Article 9 Communication on national measures 1. Member States shall, within one month of the notification provided for in the first subparagraph of Article 16(1) of Directive 2000/29/EC of the appearance of PWN in a part of its territory in which its presence was previously unknown, communicate to the Commission and the other Member States the measures that they have taken and those that they have decided to take for the eradication of PWN in accordance with Article 6. 2. Where a Member State takes measures for the eradication of PWN in accordance with Article 6, the communication of the measures referred to in paragraph 1 shall include the measures concerning the felling, sampling, testing, removal and disposal of susceptible plants, as set out in points 2, 3, 4, 5, 7, 8 and 9 of Annex I, and the design and organisation of the surveys including the number of inspections, samples to be taken and laboratory tests to be carried out, as set out in point 6 of Annex I. Where a Member State takes measures for the containment of PWN in accordance with Article 7, the communication of the measures referred to in paragraph 1 shall include the measures concerning the felling, sampling, testing, removal and disposal of susceptible plants and the design and organisation of the surveys including the number of inspections, samples to be taken and laboratory tests to be carried out, as set out in points 2 and 3 of Annex II. That communication of the measures shall also include a description of the measures for the information of the operators concerned and the public pursuant to Article 8 and of the checks to be carried out pursuant to Article 11(1). 3. Member States shall communicate to the Commission and the other Member States by 1 March of each year a report of the results of the measures taken pursuant to Articles 6 and 7 in the preceding year. That report shall include the numbers and locations of findings of the presence of PWN, including maps, the number of plants in poor health and dead plants that were identified, felled, sampled and tested, and the outcome of those tests. 4. Member States shall, by 1 March of each year following the notification referred to in paragraph 1, communicate to the Commission and the other Member States the measures that they have decided to take in that year for the eradication of PWN in accordance with Article 6. 5. Where a Member State decides to contain PWN in a demarcated area in accordance with Article 7(1), it shall immediately communicate to the Commission and the other Member States an accordingly revised version of the communication of the measures referred to in paragraph 1. That communication of the measures may cover a period of up to five years in the case of a demarcated area subject to containment measures in accordance with Article 7. Where the communication covers more than one year, the Member States concerned shall communicate to the Commission and the other Member States a revised version of that communication of the measures by 31 October of the year of its expiration. When significant changes to the containment measures are decided, that communication of the measures shall be revised and communicated to the Commission and the other Member States without delay. Article 10 Movement of susceptible plants and susceptible wood and bark within the Union 1. Susceptible plants and susceptible wood and bark shall only be moved from demarcated areas into areas other than demarcated areas and from infested zones into buffer zones if the conditions, as set out in Section 1 of Annex III, are fulfilled. 2. Susceptible plants and susceptible wood and bark shall only be moved within infested zones subject to eradication measures if the conditions, as set out in Section 2 of Annex III, are fulfilled. 3. Member States may restrict the movement of susceptible plants and susceptible wood and bark within infested zones subject to containment measures. Article 11 Checks concerning movements from demarcated areas to areas other than demarcated areas and from infested zones to buffer zones 1. Member States shall carry out frequent random checks on susceptible plants and susceptible wood and bark being moved from demarcated areas situated in their territory to areas other than demarcated areas and from infested zones situated in their territory to buffer zones. When deciding in a specific case where to carry out the checks, Member States shall base their decision on the risk that the plants or wood and bark to be checked carry live PWN, taking into account the provenance of the consignments, the degree of susceptibility of the plants and wood and bark concerned, and past compliance with this Decision and Decision 2006/133/EC by the operator responsible for the movement. Checks of the susceptible plants and the susceptible wood and bark shall be carried out in the following places: (a) at the points where they are moved from infested zones into buffer zones; (b) at the points where they are moved from buffer zones into non-demarcated areas; (c) at their place of destination in the buffer zone; and (d) at their place of origin in the infested zone, such as sawmills, from which they are moved out of the infested zone. Member States may decide to carry out checks additionally in other places than those referred to in points (a) to (d). Those checks shall include a documentary check as regards the requirements laid down in Section 1 of Annex III, an identity check and, in the case of non-compliance or a suspicion of non-compliance with those requirements, a plant health check which includes testing for the presence of PWN. 2. Member States shall carry out random checks on susceptible plants and susceptible wood and bark being moved from demarcated areas situated outside their territory into areas in their territory other than demarcated areas. These checks shall include a documentary check as regards the requirements laid down in Section 1 of Annex III, an identity check and a plant health check which includes testing for the presence of PWN. 3. The results of the checks referred to in paragraph 1 shall be communicated to the Commission and the other Member States on a monthly basis and those referred to in paragraph 2 on an annual basis, by 1 March. Where those checks show that PWN is present in susceptible plants or susceptible wood or bark, the Member State shall immediately notify the Commission and the other Member States of that finding. Article 12 Measures in case of non-compliance with Article 10 Where the checks referred to in Article 11 show that Section 1 or 2 of Annex III is not complied with, the Member State which carried out those checks shall immediately subject the non-compliant material to one of the following measures: (a) destruction; (b) movement under official supervision to a treatment facility specifically authorised for this purpose, where it is subjected to a heat treatment to achieve a minimum temperature of 56 °C for at least 30 minutes throughout the susceptible wood and bark ensuring freedom from live PWNs and live vectors; (c) where the non-compliant material consists of wood packaging material actually in use in the transport of objects, and without prejudice to Annex III, return under official supervision to the place of dispatch, or a location nearby the location of the interception, for repackaging of those objects and destruction of that wood packaging material, while avoiding any risk of spreading of PWN. Article 13 Authorisation of treatment facilities 1. Member States in whose territory there is a demarcated area shall authorise treatment facilities adequately equipped to carry out one or more of the following tasks, as set out in Annex III: (a) treatment of susceptible wood and bark, as set out in point 2(a) of Section 1 of that Annex and point (c) of the first subparagraph of point 2 of Section 2 of that Annex; (b) issuing of plant passports referred to in Commission Directive 92/105/EEC (6) for susceptible wood and bark treated by the treatment facility concerned in accordance with point (a) of this paragraph, as set out in point 2(b) of Section 1 of Annex III and point (b) of the second subparagraph of point 2 of Section 2 of that Annex; (c) treatment of wood packaging material, as set out in point 3(a) of Section 1 of that Annex and point 3 of Section 2 of that Annex; and (d) marking of wood packaging material treated by the treatment facility concerned in accordance with point (c), as set out in point 3(b) of Section 1 of Annex III and point 3 of Section 2 of that Annex, in accordance with Annex II to the FAO International Standard for Phytosanitary Measures No 15. Those facilities are referred to hereinafter as authorised treatment facilities. 2. Authorised treatment facilities shall ensure the traceability of the treated susceptible wood, bark and wood packaging material. Article 14 Marking authorisation 1. Member States in whose territory there is a demarcated area shall authorise producers of wood packaging material adequately equipped to mark, in accordance with Annex II to the FAO International Standard for Phytosanitary Measures No 15, the wood packaging material they assemble from wood treated by an authorised treatment facility and accompanied by the plant passport referred to in Directive 92/105/EEC. Those producers are referred to hereinafter as authorised wood packaging material producers. 2. Authorised wood packaging material producers shall exclusively use wood from treatment facilities specifically authorised for this purpose and accompanied by the plant passport referred to in Directive 92/105/EEC for the production of wood packaging material and shall ensure that the wood used for that purpose can be traced back to those treatment facilities. Article 15 Supervision of authorised treatment facilities and authorised wood packaging material producers Member States shall supervise the authorised treatment facilities and the authorised wood packaging material producers to ensure that they correctly perform their tasks, as set out in their authorisation. Member States shall ensure that that supervision is carried out by technically qualified personnel of the responsible official bodies or by any other technically qualified persons acting under the supervision of the responsible official bodies. Article 16 Withdrawal of authorisations of authorised treatment facilities and authorised wood packaging material producers 1. Where the Member State which granted the authorisation becomes aware of the presence of PWN in susceptible wood, bark or wood packaging material treated by an authorised treatment facility, it shall immediately withdraw that authorisation. Where the Member State which granted the authorisation becomes aware of the presence of PWN in susceptible wood packaging material marked by an authorised wood packaging material producer, it shall immediately withdraw that authorisation. 2. Without prejudice to paragraph 1, where the Member State which granted the authorisation becomes aware of the fact that an authorised treatment facility or an authorised wood packaging material producer does not correctly perform its tasks, as set out in its authorisation, it shall take the necessary measures to ensure that Articles 13 and 14 are complied with. Article 17 List of authorised treatment facilities and authorised wood packaging material producers 1. Member States shall inform the Commission when they authorise a treatment facility in accordance with Article 13 or a wood packaging material producer in accordance with Article 14 and when they withdraw such an authorisation. 2. The Commission shall establish a list of the authorised treatment facilities and authorised wood packaging material producers and shall transmit that list to the Member States. Part A of that list shall set out the authorised treatment facilities. Part B of that list shall set out the authorised wood packaging material producers. That list shall be updated on the basis of the information received from the Member States. Article 18 Repeal Decision 2006/133/EC is repealed. Article 19 Review This Decision shall be reviewed by 31 July 2015 at the latest. Article 20 Date of application The second sentence of point 2(a) of Section 1 of Annex III and the second sentence of point 2(c) of Section 2 of that Annex shall apply from 1 January 2013. Article 21 Addressees This Decision is addressed to the Member States. Done at Brussels, 26 September 2012. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 52, 23.2.2006, p. 34. (3) OJ L 206, 22.7.1992, p. 7. (4) OJ L 20, 26.1.2010, p. 7. (5) EPPO Bulletin 39(3):344-353. (6) OJ L 4, 8.1.1993, p. 22. ANNEX I Eradication measures provided for in Article 6 1. Member States shall in accordance with Article 6 take measures in the demarcated areas to eradicate PWN, as set out in points 2 to 10. Member States shall include a detailed description of those measures in the communication provided for in Article 9(1). 2. When establishing a demarcated area, the Member State concerned shall immediately, in that area, create a zone with a minimum radius of 500 m around each susceptible plant in which PWN has been found to be present, hereinafter the clear-cut zone. The actual radius of that zone shall be determined, for each susceptible plant in which PWN has been found to be present, based on the risk of transmission of PWN by the vector further than 500 m away from that susceptible plant. In the clear-cut zone all susceptible plants shall be felled, removed and disposed of. The felling and destruction of those plants shall be carried out from the outside of the zone towards the centre. All necessary precautions shall be taken to avoid spreading PWN and its vector during felling. All dead plants, all plants in poor health and a number of healthy-looking plants selected based on the risk of spreading the PWN in the particular case shall be sampled after felling. The sampling shall be carried out in several parts of each plant including the crown. All samples shall be tested for the presence of PWN. 3. Where a Member State concludes that creation of a 500 m-radius clear-cut zone, as referred to in point 2, has unacceptable social or environmental impacts, the minimum radius of the clear-cut zone may be reduced to 100 m around each susceptible plant in which PWN has been found to be present. In exceptional cases of certain individual plants located within that clear-cut zone, where the Member State concludes that the felling of those plants is inappropriate, an alternative eradication measure may be applied to those plants only, offering the same level of protection against the spread of PWN. The reason for that conclusion and the description of that measure shall be notified to the Commission in the communication referred to in Article 9(1). 4. Where point 3 applies, all susceptible plants located between 100 m and 500 m from the susceptible plants in which PWN has been found to be present and exempted from felling, shall be subject to the following measures: (a) annual sampling and testing of those susceptible plants for the presence of PWN, using a sampling scheme able to confirm with 99 % reliability that the level of presence of PWN in those susceptible plants is below 0,1 %; (b) from the first year on until completion of eradication as provided for in Article 6(1) or until a decision to apply containment measures as provided for in Article 7(1), inspections every two months by Member States during the flight season of the vector of those susceptible plants for signs or symptoms of the presence of PWN, followed by sampling and testing of those plants for the presence of PWN where those signs or symptoms are observed. The reasons for the conclusion referred to in point 3 and the description of the measures set out in points (a) and (b) shall be included in the communication provided for in Article 9(1). 5. Where a Member State has evidence that the vector is not present in its territory, based on surveys for the presence of the vector in its territory in the last three years, the minimum radius of the clear-cut zone shall be 100 m around each susceptible plant in which PWN has been found to be present, unless the surveys referred to in point 6 demonstrate the presence of the vector in the demarcated area. That evidence shall be included in the communication provided for in Article 9(1). 6. Member States shall perform annual surveys of the susceptible plants and the vector in the demarcated areas by inspecting, sampling and testing those plants and the vector for the presence of PWN. Those surveys shall give particular attention to susceptible plants which are dead, in poor health or situated in fire- or storm-affected areas. Those surveys shall also include systematic sampling of healthy-looking susceptible plants. The intensity of the surveys 3 000 m around each susceptible plant in which PWN has been found shall be at least four times higher than from 3 000 m thereof to the outer limit of the buffer zone. 7. Member States shall, throughout the demarcated area, identify and fell all susceptible plants in which PWN has been found to be present, and those which are dead, in poor health or situated in fire- or storm-affected areas. They shall remove and dispose of plants felled and logging remains, taking all necessary precautions to avoid spreading of PWN and its vector until the end of felling. They shall respect the following conditions: (a) susceptible plants identified outside the flight season of the vector shall, before the next flight season, be felled and either destroyed on site or removed and their wood and bark treated, as set out in point 2(a) of Section 1 of Annex III, or processed, as set out in point 2(b) of Section 2 of Annex III; (b) susceptible plants identified during the flight season of the vector shall, immediately, be felled and either destroyed on site or removed and their wood and bark treated, as set out in point 2(a) of Section 1 of Annex III, or processed, as set out in point 2(b) of Section 2 of Annex III. Felled susceptible plants in which PWN has not already been found to be present shall be sampled and tested for the presence of PWN, according to a sampling scheme able to confirm with 99 % reliability that the level of presence of PWN in those susceptible plants is below 0,1 %. Where point 5 applies, Member States may, however, decide to sample and test for the presence of PWN the susceptible plants referred to in the first subparagraph without felling them, according to a sampling scheme able to confirm with 99 % reliability that the level of presence of PWN in those susceptible plants is below 0,1 %. The first sentence shall not apply to susceptible plants in which PWN has been found to be present. 8. As regards susceptible wood identified in the demarcated area during the flight season of the vector, as referred to in point 7(b), Member States shall strip logs of felled susceptible plants of their bark, or treat those logs with an insecticide known to be effective against the vector or cover those logs with an insect net drenched with such an insecticide immediately after felling. After stripping, treating or covering, the susceptible wood shall, under official supervision, immediately be moved to a storage place or to an authorised treatment facility. Wood, which was not stripped of its bark, shall, immediately, at its storage place or at the authorised treatment facility, once more, be treated with an insecticide known to be effective against the vector or covered with an insect net drenched in such an insecticide. Wood waste produced at the time of felling of susceptible plants which is left on site shall be chipped into pieces of less than 3 cm thickness and width. 9. Member States shall remove and dispose of all susceptible plants grown in places of production of plants for planting where PWN has been detected since the beginning of the last complete growing cycle, taking all necessary precautions to avoid spreading of PWN and its vector during those activities. 10. Member States shall provide for a hygiene protocol for all vehicles transporting forest products and machinery for processing forest products, to ensure that PWN cannot be spread with those vehicles and machinery. ANNEX II Containment measures provided for in Article 7 1. Member States shall in accordance with Article 7 take measures in the demarcated areas, which shall have a buffer zone having a width of at least 20 km, to contain PWN, as set out in points 2 and 3. Member States shall include a detailed description of those measures in the communication provided for in Article 9(1). 2. Member States shall perform annual surveys of the susceptible plants and the vector in the infested zones by inspecting, sampling and testing those plants and the vector for the presence of PWN. Those surveys shall give particular attention to susceptible plants which are dead, in poor health or situated in fire- or storm-affected areas. Member States shall fell all susceptible plants in which PWN is found to be present and remove and dispose of those plants and their logging remains, taking all necessary precautions to avoid spreading of PWN and its vector. 3. Member States shall take the following measures in the buffer zones: (a) Member States shall perform annual surveys of the susceptible plants and the vector in the buffer zones by inspecting, sampling and testing those plants and the vector for the presence of PWN. Those surveys shall give particular attention to susceptible plants which are dead, in poor health or situated in fire- or storm-affected areas. Those surveys shall also include systematic sampling of healthy-looking susceptible plants. (b) Member States shall, throughout the concerned buffer zones, identify and fell all susceptible plants which are dead, in poor health or situated in fire- or storm-affected areas. They shall remove and dispose of plants felled and logging remains, taking all necessary precautions to avoid spreading of PWN and its vector up to and during felling and under the following conditions: (i) Susceptible plants identified outside the flight season of the vector shall, before the next flight season, be felled and destroyed on site, moved under official control into the infested zone or removed. In the last case the wood and bark of those plants shall either be treated, as set out in point 2(a) of Section 1 of Annex III, or processed, as set out in point 2(b) of Section 2 of Annex III. (ii) Susceptible plants identified during the flight season of the vector shall, immediately, be felled and destroyed on site, moved under official control into the infested zone or removed. In the last case the wood and bark of those plants shall either be treated, as set out in point 2(a) of Section 1 of Annex III, or processed, as set out in point 2(b) of Section 2 of Annex III. Felled susceptible plants, other than plants completely destroyed by forest fires, shall be sampled and tested for the presence of PWN, according to a sampling scheme able to confirm with 99 % reliability that the level of presence of PWN in those susceptible plants is below 0,02 %. (c) As regards susceptible wood identified in the buffer zone during the flight season of the vector, as referred to in point 3(b), Member States shall strip logs of felled susceptible plants of their bark, or treat those logs with an insecticide known to be effective against the vector or cover those logs with an insect net drenched in such an insecticide immediately after felling. After stripping, treating or covering, the susceptible wood shall, under official supervision, immediately be moved to a storage place or to an authorised treatment facility. Wood, which was not stripped of its bark, shall, immediately, at its storage place or at the authorised treatment facility, once more, be treated with an insecticide known to be effective against the vector or covered with an insect net drenched in such an insecticide. Wood waste produced at the time of felling of susceptible plants which is left on site shall be chipped into pieces of less than 3 cm thickness and width. 4. Member States shall provide for a hygiene protocol for all vehicles transporting forest products and machinery for processing forest products, to ensure that PWN cannot be spread with those vehicles and machinery. ANNEX III Conditions for movement of susceptible plants and susceptible wood and bark within the Union, as provided for in Article 10 SECTION 1 Conditions for movement of susceptible plants and susceptible wood and bark from demarcated areas into areas other than demarcated areas and from infested zones into buffer zones 1. Susceptible plants may be moved provided that those plants fulfil the following conditions: (a) they have been grown in places of production where no PWN or its symptoms have been observed since the beginning of the last complete growing cycle; (b) they have been grown throughout their life under complete physical protection ensuring that the vector cannot reach the plants; (c) they have been officially inspected, tested, and found free from PWN and the vector; (d) they are accompanied by a plant passport prepared and issued in accordance with Directive 92/105/EEC for destinations within the Union; (e) they are transported outside the flight season of the vector or in closed containers or packaging ensuring that infestation with PWN or the vector cannot occur. 2. Susceptible wood and bark, with exception of wood packaging material, may be moved provided that that wood or bark fulfils the following conditions: (a) It has undergone an appropriate heat treatment in an authorised treatment facility to achieve a minimum temperature of 56 °C for at least 30 minutes throughout that wood and bark ensuring freedom from live PWNs and live vectors. In the case of a composting heat treatment, the composting shall be carried out in accordance with a treatment specification approved in accordance with the procedure referred to in Article 18(2) of Directive 2000/29/EC. (b) It is accompanied by the plant passport referred to in Directive 92/105/EEC and issued by an authorised treatment facility. (c) It is moved outside the flight season of the vector or, except in the case of wood free from any bark, with a protective covering ensuring that infestation with PWN or the vector cannot occur. 3. Susceptible wood in the form of wood packaging material may be moved provided that that wood packaging material fulfils the following conditions: (a) it has been subjected in an authorised treatment facility to one of the approved treatments, specified in Annex I to the FAO International Standard for Phytosanitary Measures No 15 on Regulation of wood packaging material in international trade (1), ensuring freedom from live PWNs and live vectors; (b) it is marked in accordance with Annex II to that International Standard. 4. By way of derogation from points 2 and 3, susceptible wood may be moved out of the demarcated area, or out of the infested zone into the buffer zone, to the authorised treatment facility located at the shortest distance from that demarcated area or infested zone for immediate treatment where no appropriate treatment facility is located inside that area or zone. The derogation shall apply only if the following conditions are fulfilled: (a) the management, treatment, storage and transport of felled susceptible plants in accordance with points 8 and 10 of Annex I, and point 3(c) and point 4 of Annex II, ensure that the vector cannot be present on or escape from that wood; (b) the movements take place outside the flight season of the vector or with a protective covering ensuring that infestation of other plants, wood or bark with PWN or the vector cannot occur; (c) the movements are subject to regular on-site control by the competent authorities. 5. By way of derogation from points 2 and 3, susceptible wood and bark chipped into pieces of less than 3 cm thickness and width may be moved out of the demarcated area to the authorised treatment facility located at the shortest distance from that area, or out of the infested zone into the buffer zone, to be used as fuel, provided that points (b) and (c) of the second subparagraph of point 4 are fulfilled. SECTION 2 Conditions for movement of susceptible plants and susceptible wood and bark within infested zones subject to eradication measures 1. Susceptible plants for planting may be moved provided that those plants fulfil the same conditions as set out in point 1 of Section 1. 2. Susceptible wood and bark may be moved in order for that wood or bark to be subjected to one of the following treatments: (a) It is to be destroyed by burning in a nearby location within the demarcated area designated for this purpose. (b) It is to be used in a processing facility as fuel or for other destructive purposes ensuring freedom from live PWNs and live vectors. (c) It is to undergo an appropriate heat treatment in an authorised treatment facility to achieve a minimum temperature of 56 °C for at least 30 minutes throughout that wood and bark ensuring freedom from live PWNs and live vectors. In the case of a composting heat treatment, the composting shall be carried out in accordance with a treatment specification approved in accordance with the procedure referred to in Article 18(2) of Directive 2000/29/EC. The following conditions shall apply to those movements: (a) the wood or bark is to be moved under official supervision and outside the flight season of the vector or with a protective covering ensuring that infestation of other plants, wood or bark with PWN or the vector cannot occur; or (b) wood or bark having undergone the treatment referred to in point (c) of the first paragraph may be moved, provided that it is accompanied by a plant passport issued by an authorised treatment facility. This point shall neither apply to wood packaging material nor to susceptible wood obtained from plants individually tested and found free from PWN. 3. Susceptible wood in the form of wood packaging material may be moved if it fulfils the conditions set out in point 3 of Section 1. (1) Secretariat of the International Plant Protection Convention (2009), International Standard for Phytosanitary Measures 15: Regulation of wood packaging material in international trade.